DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 26, 2019. Claims 1 through 21 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 27, 2019, September 19, 2019 and January 21, 2020 are in compliance with the provisions of 37 CFR 1.97 and accordingly considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both "a memory" (see line 25 of page 9) and "AAE" (see Figure 4)
The drawings are objected to because Figures 4-8 are too blurry to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the limit of 150 words has been exceeded. In addition to this, the phrase "Provided is a system for…" is unnecessary and implicit language and should be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
page 3 of the specification discloses the heading "Objects of the Invention" which appears to be a mistranslation, and should read "Objectives of the Invention".  Similarly the contents within this section should reflect this grammatical correction. 
line 25 of page 9 references "a memory 122" while Figure 4 defines item 122 as the AAE. 
line 21 of page 10 states "For example, a parameter such a street location…" should read "For example, a parameter such as a street location…"
line 24 of page 14 states "…accordance with any policies received by the EGW 120.,". The comma at the end appears to be added accidentally and should be removed.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
edge gateway module…configured to receive and process data…and to determine… (claim 7) 
edge gateway module is configured to determine… (claim 8) 
edge gateway module is configured to communicate…and to receive data…and to process said received data… (claim 9) 
edge gateway module…configured to manage local data…and to communicate… (claims 10, 15) 
edge gateway module to: receive data…transmit data… (claim 21) 
network cooperation engine module
planning engine module for aggregating all data… (claim 13) 
area analysis engine module for processing data… (claim 14)
central management platform module…configured to process… (claim 15)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
edge gateway module: “Each EGW 120 comprises at least a memory 122 for storing machine-readable instructions and a processor 124 for executing said instructions…” (page 9, line 25)
network cooperation engine module: "Each NCE comprises at least a memory 162 for storing machine-readable instructions and a processor 164 for executing said instructions…" (page 10, line 29)
planning engine module: “The AI and planning engine module 123 is a software module within the EGW 120 configured to aggregate all data generated…” (page 14, line 8)
area analysis engine module: “The AAE 122 is a software module within the EGW 120 configured to process data generated…” (page 14, line 10)
central management platform module: “Similarly, the central management platform module 170 comprises at least a memory 172 for storing machine-readable instructions and a processor 174 for executing said instructions…” (page 11, line 3)
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, lines 23-24 refer to the edge gateway module comprising “an AI and planning engine module”, which appear to be two separate entities. The specification refers to one unit “an artificial intelligence planning engine module” (page 14, line 1) and then as two separate units “The AI and planning engine module 123 is a software module” (page 14, line 7). Accordingly, claim 13 is indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The term "low latency" in claims 19 and 20  is a relative term which renders the claim indefinite.  The term "low latency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Low latency is used somewhat interchangeably with real-time in the specification, however, ultra-low latency and real-time are also used interchangeably (page 12, line 1). Low latency is defined in the specification as "comprising a data processing and delivery time in the range of 10ms to 100ms" (page 12, line 20) and then in Claim 2 as satisfying the less than or equal to criteria of 100ms. The specification also mentions "real-time or at least with very low latency of less than 100ms" on page 17, line 7.  Claims 19 and 20 do not associate "low latency" with a numerical value, nor would one who read into the specification be able to clearly decide what "low latency" considers as a numerical value.
	Claim limitation “planning engine module for aggregating all data…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, such as a processor coupled with a specific algorithm. Only a software module is referenced in the specification which uses machine learning to process data (see page 14, line 8). This information recites the function from claim 13, but does not provide any additional algorithm detailing how data is to be processed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “area analysis engine module for processing data…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, such as a processor coupled with a specific algorithm. Only a software module is referenced in the specification which recites the function from claim 14, and does not provide an algorithm detailing how data is processed (see page 14, line 10). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was 
The planning engine module is referenced in the specification and claims, but the structure of the module is not anywhere within the application. Claim 13 states that the planning engine module aggregates and processes data, but does not provide any structure, material or act to do so. The claim additionally states that data processing is done by machine learning, but still lacks structure or material that would implement this machine learning.  The specification details the planning engine module as being a software module incorporated within the edge gateway module, which aggregates and processes data (page 14, line 8) but does not provide any additional details. 
The area analysis engine module or AAE is referenced in the specification and claims, but is not defined clearly anywhere within the application. The specification details the area analysis engine module as being a software module incorporated within the edge gateway module, configured to process data and then perform functions, some of which are disclosed (page 14, line 10). Claim 14 states that the AAE processes data but does not provide any structure, material or act to do so. The information provided in the specification does not allow a transparent definition of the module, but rather recites its function as stated in the claim itself, without providing any algorithm or processor to do so.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 19 is directed to a method/process and claim 20 is directed to an apparatus/machine.  Therefore, the claims are within at least one of the four statutory categories.
Claim 19 recites processing said real-time data from said one or more on-board vehicle modules and said data from said one or more roadside units to autonomously determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle, 
10wherein said real-time data and said low latency data are received and processed at a location within the defined geographical area and any determination made based on said data is delivered to a location within the defined geographical area. 
The limitations recited are drawn to a mental process performed by a vehicle operator which incites the details of an abstract idea. That is, this process can be done by a vehicle operator who looks at the data received and mentally judges if there is a threat to the vehicle.
This judicial exception is not integrated into a practical application because the additional elements of on-board vehicle modules and roadside units, are generic computer elements which do not add meaningful limitation to the abstract idea.   Further, the additional elements of receiving real-time data from one or more on-board vehicle modules; receiving low latency data from one or more roadside units placed within a defined geographical area, said one or more roadside units receiving data from a plurality of sources 5located within said defined geographical area; simply add insignificant extra-solution activity to the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons related to the judicial exception not being integrated into a practical application.
 20 recites 25process said real-time data from said one or more on-board vehicle modules and said low latency data from said one or more roadside units to autonomously determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle. 
The limitations recited are drawn to a mental process performed by a vehicle operator which incites the details of an abstract idea. That is, this process can be done by a vehicle operator who looks at the data received and mentally judges if there is a threat to the vehicle.
This judicial exception is not integrated into a practical application because the additional elements of a non-transitory, computer-readable medium storing machine-executable instructions and a processor connected to the non-transitory computer-readable medium are generic computer elements which do not add meaningful limitation to the abstract idea.   Further, the additional elements of receive real-time data from one or more on-board vehicle modules; receive low latency data from one or more roadside units placed within a defined geographical area, said one or more roadside units receiving data from a plurality of sources located within said defined geographical area simply add insignificant extra-solution activity to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception for the reasons related to the judicial exception not being integrated into a practical application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 14-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2010/0070128) in view of Aitken et al. (US 2019/0222986; hereinafter Aitken).
As per claim 1: 
Johnson, as shown, discloses the following limitations:
A system for improving road safety and/or management of a vehicle (see at least paragraph Abstract) comprising: 
a vehicle on-board data processing unit for a vehicle configured to receive real-time 5data from one or more on-board vehicle modules; (see at least paragraph 0048, lines 9-12 and paragraph 0051, lines 1-10 where a server equipped with a processing unit receives data from a variety of communication connections)
one or more roadside units placed within a defined geographical area and configured to receive data from a plurality of sources located within said defined geographical area and to transmit said received data and/or data derived from said received data to said vehicle on- board data processing unit;  10(see at least paragraph 0034 where sensors in a defined area collect data for transfer to a platform, in which the data is processed and then transmitted to on-vehicle technologies)
wherein said vehicle on-board data processing unit is configured to process said real- time data from said one or more on-board vehicle modules and said data from said one or more roadside units to autonomously determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle, (see at least paragraphs 0064-0067 where an on-vehicle technology receives data, processes it and then performs operation related tasks if appropriate), and
….
In light of the above information, Johnson does not specifically disclose:
wherein a size of the defined geographical area is selected such as to enable data 15from said one or more roadside units to be transmitted to said vehicle on-board data processing unit in real-time or at a first level of latency. 
 However, Aitkin in the same field of endeavor, does disclose:
wherein a size of the defined geographical area is selected such as to enable data 15from said one or more roadside units to be transmitted to said vehicle on-board data processing unit in real-time or at a first level of latency (see at least paragraph 0033 where levels of latency can be controlled by defining a regionally proximate area).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the road safety system of Johnson with the feature of wherein a size of the defined geographical area is selected such as to enable data 15from said one or more roadside units to be transmitted to said vehicle on-board data processing unit in real-time or at a first level of latency of Aitken for the benefit of “allowing the data traffic associated with such autonomous vehicles to be routed to a geographically proximate system, thereby reducing the latency that may be caused by long distance data routing…This can help ensure that autonomous vehicle issues are addressed, leading to less vehicle downtime and less user dissatisfaction” (Aitken paragraph 0033).
As per claim 3:
The combination of Johnson and Aitken discloses the system of claim 1. Johnson additionally discloses:
wherein the vehicle on-board data processing unit is configured to communicate with the one or more roadside units using a standard communications interface (see at least paragraph 0032 where “A system according to embodiments may receive traffic related data from a number of sources”).
As per claim 4:
The combination of Johnson and Aitken discloses the system of claim 3. Johnson additionally discloses the following:
wherein the standard communications interface comprises a vehicle to infrastructure (V2I) interface (see at least paragraph 0032 where “A system according to embodiments may receive traffic related data from a number of sources”).
As per claim 5:
The combination of Johnson and Aitken discloses the system of claim 1. Johnson additionally discloses the following:
wherein, in addition to receiving data from one or more on- board vehicle modules and data from said one or more roadside units, (see at least paragraph 0032 where “A system according to embodiments may receive traffic related data from a number of sources”) the vehicle on-board data processing unit is configured to receive data from one or more of: one or more pedestrian communication devices; and one or more other vehicle on-board data processing 5units, (see at least paragraphs 0037 where “an on-vehicle technology may operate in conjunction with (auxiliary) software applications”) and to use said received data to determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle (see at least paragraphs 0038-0040 where “automated tasks that may be performed without 
As per claim 6:
The combination of Johnson and Aitken discloses the system of claim 1. Johnson additionally discloses the following:
wherein the vehicle on-board data processing unit is configured to send data directly or indirectly to one or more other vehicle on-board data 10processing units (see at least paragraph 0032 where “such a system may interact with other vehicles”).
As per claim 7:
The combination of Johnson and Aitken discloses the system of claim 1. Johnson additionally discloses the following:
further comprising an edge gateway module in communication with said one or more roadside units (see at least paragraph 0022 where a platform receives collected traffic data from sources, where “a platform as used herein may be a combination of software and hardware components for managing traffic related data”, see paragraph 0019), said edge gateway module being configured to receive and process data from said one or more roadside units and to determine from said processed 15data which data are to be transmitted to said vehicle on-board data processing unit (see at least paragraph 0022 where data is received from source applications, analyzed and then transmitted to consuming applications).
As per claim 8:
The combination of Johnson and Aitken discloses the system of claim 7. Johnson additionally discloses the following:
wherein the edge gateway module is configured to determine from said processed data specific data to be transmitted to said vehicle on-board data processing unit in dependence on data received at said edge gateway module indicative of 20one or more parameters related to or associated with the vehicle of said on-board data processing unit (see at least paragraph 0022 where data is received from source applications, analyzed to determine and then transmitted to consuming applications).
As per claim 9:
The combination of Johnson and Aitken discloses the system of claim 7. Johnson additionally discloses the following:
wherein the edge gateway module is configured to communicate with a plurality of vehicle on-board data processing units, each vehicle on- 25board data processing unit being associated with a respective vehicle, and to communicate with a plurality of roadside units within said defined geographical area (see at least paragraphs 0044-0045 where a platform communicates with on-vehicle technologies and collects data from data source applications), said edge gateway module being configured to receive data from the plurality of sources located within said defined geographical area, to receive data from one or more vehicle on-board data processing units of vehicles located within said defined geographical area, and to receive24 data defining road management policy for the defined geographical area and to process said received data to determine one or more of: a threat to one or more of the vehicles; an alert to be issued to one or more of the vehicles; and a control action to be implemented for one or more of the vehicles (see at least paragraph 0054, lines 7-10 where “upon receiving relevant portion of analyzed road data from the platform, the consuming application(s) perform tasks related to vehicle operation as discussed previously”, see paragraphs 0038-0040 for detail on tasks related to vehicle operation).
As per claim 10:
The combination of Johnson and Aitken discloses the system of claim 7. Johnson additionally discloses the following:
further comprising a network cooperation engine module in communication with a plurality of edge gateway modules, each edge gateway module configured to manage local data of a respective defined geographical area and to communicate its local data for aggregation and extraction by the network cooperation 10engine module, the network cooperation engine module being configured to process the aggregated and extracted data to provide one or more of: road management policy for the defined geographical areas; regional traffic management for the defined geographical areas of said plurality of edge gateway modules; coordinate said plurality of edge gateway modules; and manage said plurality of edge gateway modules (see at least paragraphs 0058-0059 where road data is collected and processed).
As per claim 11: 
The combination of Johnson and Aitken discloses the system of claim 10, but Johnson does not specifically disclose:
wherein the network cooperation engine module is configured to operate at a second level of latency where said second level of latency is higher than said first level of latency.
However, Aitkin in the same field of endeavor does disclose:
wherein the network cooperation engine module is configured to operate at a second level of latency where said second level of latency is higher than said first level of latency (see at least paragraph 0033 where levels of latency can be controlled by defining a regionally proximate area).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the road safety system of Johnson with the feature of wherein the network cooperation engine module is configured to operate at a second level of latency where said second level of latency is higher than said first level of latency of Aitken for the benefit of “allowing the data traffic associated with such autonomous vehicles to be routed to a geographically proximate system, thereby reducing the latency that may be caused by long distance data routing…This can help ensure that autonomous vehicle issues are addressed, leading to less vehicle downtime and less user dissatisfaction” (Aitken paragraph 0033).
As per claim 14:
The combination of Johnson and Aitken discloses the system of claim 7. Johnson additionally discloses the following:
wherein the edge gateway module comprises an area analysis engine module for processing data generated in the defined geographical area of the edge gateway module to determine any one or more of: real-time status of all roads in the defined25 geographical area; real-time status of all resources in the defined geographical area; real- time status of all roadside units in the defined geographical area; real-time status of all vehicle on-board data processing units in the defined geographical area; and real-time status of all incidents in the defined geographical area (see at least paragraphs 0048-0049 where a server with memory and processing unit contains various types of software to process traffic related data).
As per claim 15:
The combination of Johnson and Aitken discloses the system of claim 7. Johnson additionally discloses the following:
further comprising a central management platform module in communication with a plurality of edge gateway modules (see at least paragraph 0048, lines 9-10 and paragraph 0051, lines 1-3 where a server including a least one processing unit and a system memory is in communication with other devices), each edge gateway module configured to manage local data of a respective defined geographical area and to communicate its local data for aggregation and extraction by the central management 10platform module, the central management platform module being configured to process the aggregated and extracted data to provide one or more of: road management policy for the defined geographical areas; regional traffic management for the defined geographical areas of said plurality of edge gateway modules; coordinate said plurality of edge gateway modules; manage said plurality of edge gateway modules; centralized management of the edge 15gateway modules; centralized management of the roadside units; centralized management of the plurality of sources located within each defined geographical area; centralized vehicle to everything (V2X) network management; local traffic analysis for the defined geographical areas of said plurality of edge gateway modules; regional traffic analysis for a plurality of network cooperation engine module which facilitate communication between the central 20management platform module and the edge gateway modules (see at least paragraphs 0048-0051 where a sever with memory and processor in communication with other devices filters and processes data for a defined area and transmits said data accordingly).
As per claim 16:
The combination of Johnson and Aitken discloses the system of claim 15, but Johnson does not specifically disclose:
wherein the central management platform module is configured to operate at a third level of latency where said third level of latency is higher than said second level of latency.
However, Aitkin in the same field of endeavor does disclose:
wherein the central management platform module is configured to operate at a third level of latency where said third level of latency is higher than said second level of latency (see at least paragraph 0033 where levels of latency can be controlled by defining a regionally proximate area).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the road safety system of Johnson with the feature of wherein the central management platform module is configured to operate at a third level of latency where said third level of latency is higher than said second level of latency of Aitken for the benefit of “allowing the data traffic 
As per claim 18: 
The combination of Johnson and Aitken discloses the system of claim 16. Johnson additionally discloses the following:
wherein the system comprises an end to end V2X network (see at least paragraph 0058 where “collected road data is received from one or more data source applications”).
As per claim 19, the claim recites analogous limitations to claim 1 and is rejected for the same reasons.
As per claim 20, the claim recites analogous limitations to claim 1 and is rejected for the same reasons. Johnson further teaches a non-transitory computer readable medium storing machine-executable instructions and processor connected to the non-transitory computer readable medium to execute instructions (see Figure 6 and paragraph 0050). 
As per claim 21:
Johnson, discloses the following limitations:
An edge gateway module for a system for improving road safety and/or management (Abstract and Fig. 1) comprising: 
a non-transitory, computer-readable medium storing machine-executable instructions (see at least paragraph 0050, lines 5-11 and Figure 6); and 
a processor connected to the non-transitory computer-readable medium (see at least paragraphs 0048 and 0050, and Figure 6, where a server can include a processor connected to a computer-readable medium storing information such as computer readable instructions) configured to execute the machine-executable instructions to cause said edge gateway module to: 
receive data from one or more roadside units placed within a defined geographical area managed by and/or in data communication with said edge gateway module; (see at least paragraphs 0049-0051 where a server comprising a processor and non-transitory CRM is in communication with other devices to collect data)
transmit data received from said one or more roadside units and/or data derived from said received data to one or more vehicle on-board data processing units of vehicles located within said defined geographical area; (see at least paragraphs 0049-0051 where a server comprising a processor and non-transitory CRM is in communication with other devices to transmit data)
In light of the above information, Johnson does not specifically disclose: 
wherein a size of the defined geographical area is selected such as to enable data received from said one or more roadside units to be transmitted by said edge gateway module to said one or more vehicle on-board data processing units in real- time or at a first level of latency.
However, Aitken in the same field of endeavor, does disclose the following:
wherein a size of the defined geographical area is selected such as to enable data received from said one or more roadside units to be transmitted by said edge gateway module to said one or more vehicle on-board data processing units in real- time or at a first level of latency (see at least paragraph 0033 where levels of latency can be controlled by defining a regionally proximate area).
It would have been obvious to one skilled in the art before the effective filing date to combine the road safety system of Johnson with the telecommunication system structure of Aitken because it would “allow the data traffic associated with such autonomous vehicles to be routed to a geographically proximate system, thereby reducing the latency that may be caused by long distance data routing…This can help ensure that autonomous vehicle issues are addressed, leading to less vehicle downtime and less user dissatisfaction” (Aitken paragraph 0033).
Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Aitken as applied to claim 1 above, and further in view of Perlman et al. (US 2009/0118017; hereinafter Perlman).
As per claim 2: 
The combination of Johnson and Aitken discloses the system of claim 1. However, Johnson and Aitken do not specifically disclose:
wherein the defined geographical area is limited in size such as to enable data from said one or more roadside units to be transmitted to said vehicle on- board data processing unit with a low latency less than or equal to 100ms.
However, Perlman addressing the same problem of latency levels with relation to distance as Johnson and Aitken, discloses:
wherein the defined geographical area is limited in size such as to enable data from said one or more roadside units to be transmitted to said vehicle on- board data processing unit with a low latency less than or equal to 100ms (see at least paragraphs 0220-0222 where latency levels are kept within a desired threshold by calculating and defining a distance for data to be transmitted). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the road safety system of Johnson with the telecommunication system structure of Aitken, and the regional distance calculations based on desired latencies set forth by Perlman for the benefit of defining a geographical area limited in size to achieve the desired latencies (Perlman 0220-0222), where the level of latency is set forth to “improve a users’ ability to manipulate [data]” (Perlman, see at least paragraph 0002).
As per claim 12: 
The combination of Johnson and Aitken discloses the system of claim 11. However, Johnson and Aitken do not specifically disclose the following:
wherein the second level of latency is less than or equal to 1000ms.
However, Perlman in the same field of endeavor as Johnson and Aitken, addresses the problem of latency levels with relation to distance, teaches:
wherein the second level of latency is less than or equal to 1000ms (see at least paragraphs 0220-0222 where latency levels are kept within a desired threshold by calculating and defining a distance for data to be transmitted).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the road safety system of Johnson with the telecommunication system structure of Aitken, and the regional distance calculations based on desired latencies set forth by Perlman for the benefit of defining a geographical area limited in size to achieve said desired latencies 
As per claim 17: 
The combination of Johnson and Aitken discloses the system of claim 16. However, Johnson and Aitken do not specifically disclose the following:
wherein the third level of latency is greater than 1000ms.  
However, Perlman in the same field of endeavor as Johnson and Aitken, addresses the problem of latency levels with relation to distance, teaches:
wherein the third level of latency is greater than 1000ms (see at least paragraphs 0220-0222 where latency levels are kept within a desired threshold by calculating and defining a distance for data to be transmitted).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the road safety system of Johnson with the telecommunication system structure of Aitken, and the regional distance calculations based on desired latencies set forth by Perlman for the benefit of defining a geographical area limited in size to achieve said desired latencies (Perlman 0220-0222), where the level of latency is set forth to “improve a users’ ability to manipulate [data]” (Perlman, see at least paragraph 0002).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Aitken as applied to claim 1 above, and further in view of Subramanian et al. (US 2020/0104184 A1; hereinafter Subramanian).
As per claim 13: 
The combination of Johnson and Aitken discloses the system of claim 7. However, Johnson and Aitken do not explicitly disclose the following:
wherein the edge gateway module comprises an Al and planning engine module for aggregating all data generated in the defined geographical area 25of the edge gateway module and processing said data using machine learning.
However, Subramanian in the same field of endeavor as Johnson and Aitken, addresses the topic of edge gateway modules equipped with AI and machine learning by teaching:
wherein the edge gateway module comprises an Al and planning engine module for aggregating all data generated in the defined geographical area 25of the edge gateway module and processing said data using machine learning (see at least paragraph 0012 where “As application processing is being handled in edge and cloud environments, there is a need for scheduling orchestrations using edge or cloud computing resources that are quick as well as smart…Use of an AI model can allow for smarter and faster resource management and allocation decisions. The AI model does not have to be trained as it will be configured to continuously learn on-the-go using…”). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the edge gateway module of Johnson with AI and machine learning as taught by Subramanian to “reduce the latency by allowing for suggestions of resource allocations for multiple workload requests in parallel while  leveraging AI models” (Subramanian 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feng (WO 2018/029023 A1) further defines the upper and lower limits of transmission, i.e. latency, for CAM generations, which are applicable to this application as defined in applicant’s disclosure under article entitled "LTE Network Enhancement for Vehicular Safety Communication". Feng states “At present, the upper and lower limits of the transmission interval are 100ms (i.e. CAM generation rate of 10 Hz) and 1000ms (i.e. CAM generation rate of 1 HZ) (see page 23 and 24 of 77).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.R./               Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/17/2021